Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This Office Action is in response to the application filed on 02/15/2021. Claims 1-20 are pending in this application. Claims 1, 7 and 14 are independent claims. 


Claim Rejections - 35 USC § 112
2. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3. The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4. Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The subject matter of the dependent claim 9 is already recited in its preceding claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7. Claims 1, 2, 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen (US PGPub 20050066315), in view of Ward (US Patent 6909743).

As per Claim 1, Nguyen teaches of a computer-implemented method of optimizing an application, comprising: identifying, within a resource file, a placeholder element; (Par 13, FIG. 3B shows a resource file for the example of FIG. 2A according to an embodiment of the invention.
Par 28, In the present example, an example of properties is shown. The exceed_event property, defined to be a text message "CAPACITY USAGE ON HOST {0} HAS EXCEEDED {1} BYTES." The curly brackets in the resource file 18.sub.1 operate as place holders for values that are replaced with actual values. At run-time, the actual message based on the exceed_event property of the resource file 18.sub.1 can be expanded to "CAPACITY USAGE ON HOST dragon4 HAS EXCEEDED 2,344,344,000 BYTES". Thus, the appropriate values for {0} and {1}, i.e., "dragon4" and "2,344,344,000" bytes, can be replaced at runtime. Though the above example has employed a property definition of the type key=value {0} and {1}, those skilled in the art will appreciate that this is merely an example and the same is not limiting in any manner. Any other type of property definition may be used in the resource file 18.sub.1, provided that the transformation module 14 is adapted to recognize the format used therein. Par 30, In the present example, a string key "exceed_event" is specified first, then a vector with label "values" is used to build an array (vector) of parameter values to be filled in the place-holders ({0} and {1}) of the properties specified in the resource file 18.sub.1.)
Nguyen does not specifically teach, however Ward teaches of determining whether the placeholder element is in use; and responsive to a determination that the placeholder element is not in use, removing the placeholder element [from the resource file]. (Col 18, lines 42-49, Each stream, upon completion, deletes or otherwise "de-utilizes" or releases the unused place holders (e.g., inserting NULL data) to form a completed transition stream. Col 22, lines 24-31, Upon completing the transition clip or upon processing all non-video information and locating such processed non-video information within appropriate place holders, unused place holders are removed or otherwise utilized for other purposes. It’s obvious that the unused place holders were already determined whether the place holder was in use.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add determining whether the placeholder element is in use; and responsive to a determination that the placeholder element is not in use, removing the placeholder element, as conceptually seen from the teaching of Ward, into that of Nguyen because this modification can remove any unused placeholder referencing resources from the resource file to better manage the memory being used by unreferenced variables.
As per Claim 2. Nguyen teaches of the computer-implemented method of claim 1, wherein the placeholder element is a placeholder for one or more resources. (Par 28, In the present example, an example of properties is shown. The exceed_event property, defined to be a text message "CAPACITY USAGE ON HOST {0} HAS EXCEEDED {1} BYTES." [resources] The curly brackets in the resource file 18.sub.1 operate as place holders for values that are replaced with actual values. At run-time, the actual message based on the exceed_event property of the resource file 18.sub.1 can be expanded to "CAPACITY USAGE ON HOST dragon4 HAS EXCEEDED 2,344,344,000 BYTES". Thus, the appropriate values for {0} and {1}, i.e., "dragon4" and "2,344,344,000" bytes, can be replaced at runtime.)

Re Claim 14, it is the product claim, having similar limitations of claim 1. Thus, claim 14 is also rejected under the similar rationale as cited in the rejection of claim 1.

Re Claim 15, it is the product claim, having similar limitations of claim 2. Thus, claim 15 is also rejected under the similar rationale as cited in the rejection of claim 2.

8. Claims 3, 7-9 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen (US PGPub 20050066315), in view of Ward (US Patent 6909743), and further in view of Sikorsky (US Patent 6684370).
As per Claim 3, neither Nguyen nor Ward does not specifically teaches, however Sikorsky teaches of the computer-implemented method of claim 1, wherein the determination of whether the placeholder element is in use is based on a global list of connections between elements and classes defined in a source code file. (Col 6, lines 50-57, A properties map 28 provides a global list of values associated with placeholders 42 which can be used by more than one template 22 and/or software data providers 26 and/or non-software data providers 24. In other words, properties maps 28 centralize commonly used and shared values among multiple templates 22, software data providers 26 and non-software data providers 24.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the determination of whether the placeholder element is in use is based on a global list of connections between elements and classes defined in a source code file, as conceptually seen from the teaching of Sikorsky, into that of Nguyen and Ward because this modification can remove any unused placeholder referencing resources from the resource file to better manage the memory being used by unreferenced variables.

Re Claim 7, it is the system claim, having similar limitations of claim 1. Thus, claim 7 is also rejected under the similar rationale as cited in the rejection of claim 1.
Neither Nguyen nor Ward does not specifically teaches the following limitation, however Sikorsky teaches that the determination of whether the placeholder element is in use is based on a global list of connections between elements and classes defined in a source code file. (Col 6, lines 50-57, A properties map 28 provides a global list of values associated with placeholders 42 which can be used by more than one template 22 and/or software data providers 26 and/or non-software data providers 24. In other words, properties maps 28 centralize commonly used and shared values among multiple templates 22, software data providers 26 and non-software data providers 24.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the determination of whether the placeholder element is in use is based on a global list of connections between elements and classes defined in a source code file, as conceptually seen from the teaching of Sikorsky, into that of Nguyen and Ward because this modification can remove any unused placeholder referencing resources from the resource file to better manage the memory being used by unreferenced variables.

Re Claim 8, it is the system claim, having similar limitations of claim 2. Thus, claim 8 is also rejected under the similar rationale as cited in the rejection of claim 2.

Re Claim 9, it is the system claim, having similar limitations of claim 3. Thus, claim 9 is also rejected under the similar rationale as cited in the rejection of claim 3.

Re Claim 16, it is the product claim, having similar limitations of claim 3. Thus, claim 16 is also rejected under the similar rationale as cited in the rejection of claim 3.

9. Claims 4 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen (US PGPub 20050066315), in view of Ward (US Patent 6909743), and further in view of Cote (US PGPub 20020156758).
As per Claim 4, neither Nguyen nor Ward does not specifically teaches, however Cote teaches of the computer-implemented method of claim 1, wherein the removal of the placeholder element is performed post-compilation. (Par 16, When client application 190 has performed its tasks and no longer needs the information in information blocks 114 and 115, extension object 173 and extension interface 175 may be deleted from system 100. In contrast, objects 110 and 120 and primary interface 170 are a permanent part of system 100 until it is recompiled. Par 17, IXManager interface 204 is not an extension interface that is added during run time, but is rather a primary interface added at compile time that allows the dynamic addition and deletion of extension interfaces at run time (post or after compilation.). The definition of IXManager interface 204 in Interface Definition Language ("IDL") may be as follows:)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the removal of the placeholder element is performed post-compilation, as conceptually seen from the teaching of Cote, into that of Nguyen and Ward because this modification can remove any unused placeholder referencing resources from the resource file to better manage the memory being used by unreferenced variables.
Re Claim 17, it is the product claim, having similar limitations of claim 4. Thus, claim 17 is also rejected under the similar rationale as cited in the rejection of claim 4.

10. Claims 5 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen (US PGPub 20050066315), in view of Ward (US Patent 6909743), and further in view of Paulus (US Patent 10997243).
As per Claim 5, neither Nguyen nor Ward does not specifically teaches, however Paulus teaches of the computer-implemented method of claim 1, wherein the placeholder element comprises a FilesOwner or a FirstResponder entry. (Col 17, lines 50-57, it can be seen that actual example values are shown in the file-size column 222 (e.g., 1.3 MB, 1.7 MB, etc.) and file-owner column 224 (in which “USER_32” is shown as the example owner of each of the explicitly listed files), whereas the values in the other columns are depicted as placeholders that are named after their associated column and that are numbered according to the file that corresponds to their row. Col 17, 35-37, The file-owner column 224 may contain (as a string) an identifier of the user that is the owner of the file corresponding to that row.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the placeholder element comprises a FilesOwner or a FirstResponder entry, as conceptually seen from the teaching of Paulus, into that of Nguyen and Ward because this modification can remove any unused placeholder referencing resources from the resource file to better manage the memory being used by unreferenced variables.
Re Claim 18, it is the product claim, having similar limitations of claim 5. Thus, claim 18 is also rejected under the similar rationale as cited in the rejection of claim 5.

11. Claims 6 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen (US PGPub 20050066315), in view of Ward (US Patent 6909743), and further in view of Mistry (US PGPub 20050120290).
As per Claim 6, neither Nguyen nor Ward does not specifically teaches, however Mistry teaches of the computer-implemented method of claim 1, wherein the determination that the placeholder element is not in use is made based on the placeholder element being an unreferenced placeholder element. (Par 17, Objects may be unreferenced, such that the object exists only in the electronic version of the document. Par 41, The specific variables may be populated into referenced object placeholders, such that the specific variables are viewable in the rendered document, and/or unreferenced object placeholders, such that the specific variables do not show up in the rendered document but are nevertheless present in the electronic file delivered to the customer. Thus, the unreferenced placeholder object is not used but only present.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the determination that the placeholder element is not in use is made based on the placeholder element being an unreferenced placeholder element, as conceptually seen from the teaching of Mistry, into that of Nguyen and Ward because this modification can remove any unused placeholder referencing resources from the resource file to better manage the memory being used by unreferenced variables.

Re Claim 19, it is the product claim, having similar limitations of claim 6. Thus, claim 19 is also rejected under the similar rationale as cited in the rejection of claim 6.
12. Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen (US PGPub 20050066315), in view of Ward (US Patent 6909743), in view of Sikorsky (US Patent 6684370), and further in view of Cote (US PGPub 20020156758).

Re Claim 10, it is the system claim, having similar limitations of claim 4. Thus, claim 10 is also rejected under the similar rationale as cited in the rejection of claim 4.


13. Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen (US PGPub 20050066315), in view of Ward (US Patent 6909743), in view of Sikorsky (US Patent 6684370), and further in view of Paulus (US Patent 10997243). 

Re Claim 11, it is the system claim, having similar limitations of claim 5. Thus, claim 11 is also rejected under the similar rationale as cited in the rejection of claim 5.

14. Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen (US PGPub 20050066315), in view of Ward (US Patent 6909743), in view of Sikorsky (US Patent 6684370), and further in view of Mistry (US PGPub 20050120290)

Re Claim 12, it is the system claim, having similar limitations of claim 6. Thus, claim 12 is also rejected under the similar rationale as cited in the rejection of claim 6.

15. Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen (US PGPub 20050066315), in view of Ward (US Patent 6909743), in view of Sikorsky (US Patent 6684370), and further in view of Pederson (US PGPub 20090164933)
As per Claim 13, none of Nguyen, Ward and Sikorsky specifically teaches, however Pederson teaches of the system of claim 7, wherein the determination that the placeholder element is not in use is made based on determining that the resource file does not include connections between a user-supplied programming object and graphical elements defined in the resource file. (Fig. 4-6 and Par 91, The user interface manager 706 identifies data placeholders in the screen template [user-defined/supplied programming object par 90 below] (block 810). Data placeholders are used to associate or link graphical elements, display text, display values, or other display indicia (e.g., the stage progress indicators 406a-c, the timing information 408 and 410, the critical parameters 414, the messaging/prompting display area 424 of FIG. 4; the process stage progress indicators 506a-e, the progress bar 508, the temperature value 512, the progression indicator 514, the quality value 518 of FIG. 5; the process stage capsule summaries 602a-e, the progress bar graph 608, the operations flow chart 612, the quality indicator 614 of FIG. 6; etc.) to be displayed on a progress and status screen with recipe progress and/or status information generated based on data retrieved from a process control system. When the example apparatus 700 generates new or updated progress and/or status information, the newly generated or updated information can be displayed on a corresponding progress and status screen based on the data links or data associations with the data placeholders. Par 90, For example, the screen selector 704 may select a screen template stored in the recipe progress graphics repository 304 or in the templates database 336 of FIG. 3 based on, for example, user input specifying one of the screen templates or a default setting that associates one of the templates with the recipe received at block 802.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the determination that the placeholder element is not in use is made based on determining that the resource file does not include connections between a user-supplied programming object and graphical elements defined in the resource file, as conceptually seen from the teaching of Pederson, into that of Nguyen, Ward and Sikorsky because this modification can remove any unused placeholder referencing resources from the resource file to better manage the memory being used by unreferenced variables.16. Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen (US PGPub 20050066315), in view of Ward (US Patent 6909743), and further in view of Pederson (US PGPub 20090164933).

Re Claim 20, it is the product claim, having similar limitations of claim 13. Thus, claim 20 is also rejected under the similar rationale as cited in the rejection of claim 13.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649. The examiner can normally be reached 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U JEON/Primary Examiner, Art Unit 2193